          Case 1:17-cv-08408-ER Document 105 Filed 09/03/20 Page 1 of 1




                                                                               September 2, 2020

VIA ECF FILING                                 The application is granted, and the case is stayed. The
                                               parties are directed to provide a joint status report by
The Honorable Edgardo Ramos, U.S.D.J.          October 5, 2020.
United States District Court
Southern District of New York
40 Folely Square                                                             September 3, 2020
New York, NY 10007

       Re:     Jamie Rodrigo Carchi Buri v. Broadway Arome Café LLC, et al.
               Index No.: 17-cv-8408 (ER)

Dear Judge Ramos:

        This office represents Defendants Broadway Arome Café, LLC (“Arome Café”), Rajesh
N. Modi, and Sachin Seth (collectively, the “Defendants”) in the above-referenced Action. We
write to request a 30-day stay of this Action with a corresponding 30-day extension of all deadlines.

        The basis for this request is my client is consulting with bankruptcy counsel and presently
anticipates filing for bankruptcy protection within the next 30 days. Their business, Arome Café,
is hundreds of thousands of dollars in debt, inclusive of being at least five months delinquent on
their rent. Their business is earning approximately 10% of their pre-COVID revenue, as both their
clientele has disappeared and their hot and cold open buffets (the main source of their pre-COVID
revenue) has been shut down. Defendants have a tentative arrangement with their landlord to close
the business and hand back the keys. Irrespective of the Court’s decision herein, Defendants will
be closing their business forever, which is likely to occur on Sunday.

       With the closure of Arome Café, the individual Defendants will have lost their livelihood
and their substantial investment in the business. It is for the foregoing reasons, Defendants will be
consulting with bankruptcy counsel next week to explore seeking bankruptcy protection on behalf
Arome Café and themselves, individually.

       This is the first request for the relief sought herein. All counsel to this action consent to the
foregoing request.

                                                           Respectfully Submitted,

                                                           /s/ Justin R. Marino
                                                               Justin R. Marino
                                                           Attorneys for Defendants
                                                               Broadway Arome Café, LLC
                                                               Rajesh N. Modi, and Sachin Seth
cc: Plaintiffs’ Counsel (via ECF only)
